Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 03/22/2022 is entered.
The Applicants’ Amendment to the Drawings filed on 03/22/2022 is entered.
	Claims 1-17 and 19-21 are pending.
	Claims 12-17 and 19 are withdrawn.
	Claims 1-11 and 20-21 are under examination.

Election/Restrictions
	The species election requirement made among the SEQ ID NOs listed in claim 9 has been reconsidered in view of the present claim amendment to claim 9 and the allowability of the elected species.   Examiner hereby REJOINs all of the remaining SEQ ID NOs in claim 9 and fully examines currently amended claim 9.
The species election requirement made among the SEQ ID NOs listed in claim 21 has been reconsidered in view of the present claim amendment to claim 21 and the allowability of the elected species.   Examiner hereby REJOINs all of the remaining SEQ ID NOs in claim 21 and fully examines currently amended claim 21.  
Priority
This US16/090,783 filed on 10/02/2018 which is a 371 of PCT/IB2017/051990
filed on 04/06/0017 clams foreign priority benefit of INDIA 201641012164 filed on
04/06/2016.
Applicant’s clam for the benefit of a prior-filed foreign application under 35
U.S.C. in a foreign country (see 35 U.S.C. 119(a)-(d) and (f), 365(a) and (b), and 386(a)
and (b) is acknowledged. However, the disclosure of the prior-filed foreign application,
INDIA 201641012164 filed on 04/06/2016, fails to provide adequate support or
enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first
paragraph for one or more claims of this application. The foreign application does not
disclose either of the recombination site combinations of Ncol and Xbal and Nhel and
NotI or of Ndel and Bglll and Hindlll and AscI.
Therefore, claims 1-11, and 20-21 are given priority to 04/06/2017, the filing date
of PCT/IB2017/051990.
Response to Amendment
	All objections and rejections made in the office action mailed on 12/24/2021 are withdrawn herein in view of the applicant’s Amendment to the Drawings and Claims filed on 03/22/2022.

Allowable Subject Matter
Claims 1-11 and 20-21 are allowed.
The sequences of SEQ NO:s 1-2, 3-4, 5-6, 7-8, 9-10, 11-12, 13-14, 15-16, 17-18, 19-20, 21-22, 23-24, 25-26, 27, 28, and 29 are free of the prior art.
The following references are the closest prior art: Hoogenbottom et al (of record); and US2004/0235175. However, none of these references teach or fairly suggest the limitation required by the independent claims 1 or 7 wherein the MCS comprises the restriction site combination is the sequential order of NdeI, BglII, HindIII, and AscI or NcoI, XbaI, NheI, and NotI.  Neither of these references teach or fairly suggest the presently amended claims as a whole.

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims  12-17 and 19 directed to an invention non-elected with traverse in the reply filed on 12/07/2020.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658